The Honorable Judith K. Moriarty Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Moriarty:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of a referendum petition relating to Senate Bill No. 380, 87th General Assembly, First Regular Session. A copy of the referendum petition which you submitted to this office on July 14, 1993, is attached for reference.
We conclude the petition must be rejected as to form for the following reasons:
         1.  The statutorily-prescribed form set forth in Section 116.030, RSMo 1986, provides for the petition to be notarized; however, the petition form submitted does not contain the necessary lines for such notarization. Section 116.080, RSMo 1986, further provides for each petition circulator to subscribe and swear to the proper affidavit on each page he submits before a notary public commissioned in Missouri.
         2.  Section 116.050, RSMo 1986, provides that each page of a referendum petition shall be attached to or shall contain a full and correct text of the measure on which the referendum is sought. The petition submitted for our review did not have attached or contain the text of the measure on which the referendum is sought.
For the reasons set forth above, we conclude the petition must be rejected as to form.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
Enclosure